Title: From George Washington to John Laurance, 2 December 1779
From: Washington, George
To: Laurance, John


        
          Sir
          Head Quarters Morris Town Decemr 2d 1779
        
        As it will be necessary to proceed as soon as possible in the trial of Genl Arnold and afterwards to those of Col. Hooper

Deputy Qr Master Genl—and Doctor Shippen, which have been directed by Congress—I am to request that you will join the Army as soon as you can. I want you immediately to examine the Papers in the case of the last—and to form the charges that he may be arrested. I am Sir With great regard & esteem Yr Most Obet servant
        
          Go: Washington
        
      